Citation Nr: 1140124	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  08-21 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for prostate disability, to include as due to herbicide exposure.

2.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Counsel



INTRODUCTION

The Veteran had active duty service from June 1963 to June 1966, and had service in Vietnam.  He was awarded the Purple Heart, among other decorations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement for prostate disability was received in September 2007; and his notice of disagreement for hypertension was received in March 2008.  A statement of the case was issued in May 2008, and a substantive appeal was received in July 2008. 


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam era, and is presumed to have been exposed to herbicide agents. 

2.  There is no current diagnosis of prostate cancer.

3.  Prostate disability, to include as due to herbicide exposure, was not manifested during the Veteran's active duty service or for many years thereafter, nor is prostate disability otherwise related to such service.

4.  Hypertension to include as due to herbicide exposure, was not manifested during the Veteran's active duty service or for many years thereafter, nor is hypertension otherwise related to such service.



CONCLUSIONS OF LAW

1.  Prostate disability was not incurred in or aggravated by service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1101, 1110, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.   Hypertension was not incurred in or aggravated by service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1101, 1110, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  


The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice of herbicide exposure by a letter dated in November 2006.  The RO provided the appellant with additional notice, specifically for hypertension, in October 2008, subsequent to the initial adjudication.  The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.
  
While the October 2008 notice was not provided prior to the initial adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The hypertension claim was subsequently readjudicated in a December 2008 rating decision and in a February 2009 supplemental statement of the case, following the provision of notice in October 2008.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  
Duty to Assist

VA has obtained service, VA and private records; and assisted the Veteran in obtaining evidence.  While there was no VA examination for the Veteran's prostate disability and while there was no opinion rendered after an April 1998 VA Agent Orange examination for hypertension, the Board does not believe that additional development is necessary.  

In disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Simply stated, the standards of McLendon are not met in this case as the evidence of records fails to indicate that prostate disability and hypertension, first reported many years post service, had their onset in service or are otherwise related thereto.  There is no medical evidence suggesting a nexus to service or to Agent Orange exposure.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative not contended otherwise.  

With regard to prostate cancer, the record includes private medical records showing that biopsies of the prostate have all been negative for any malignancy.  With such specialized test results of record, no useful purpose would be served by scheduling the Veteran for a VA examination.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.

Laws and Regulations

The issues before the Board involve claims of entitlement to service connection for prostate disability and hypertension, to include as due to Agent Orange exposure.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hypertension and malignant tumors, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Applicable law also provides that a veteran who, during active service, served during a certain time period in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during service.  38 U.S.C.A. § 1116; See also Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001). Regulations further provide, in pertinent part, that if a veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, a number of diseases, including prostate cancer, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d)  are also satisfied.  

Effective August 31, 2010, VA had amended 38 C.F.R. § 3.309(e) to add several disorders, to include ischemic heart disease, to the list of diseases associated with exposure to certain herbicide agents.  Diseases Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 53202  (Aug. 31, 2010)(to be codified at 38 C.F.R. pt. 3).  The intended effect of this amendment was to establish presumptive service connection for these diseases based on herbicide exposure.  In accordance with the aforementioned final rule, the Board has incorporated the amendment to 38 C.F.R. § 3.309(e) above. 

In July 2009, the National Academy of Sciences (NAS) issued "Veterans and Agent Orange: Update 2008" (Update 2008).  A determination was made by the Secretary, based upon Update 2008 and prior NAS reports, that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for a number of disorder, including hypertension.  75 Fed. Reg. 81332 (December 27, 2010).  The notice generally states information only with respect to significant additional studies that were first reviewed by NAS in its Update 2008.  Studies referenced in VA's prior Federal Register notices (following earlier NAS reports) are not discussed again.  See 59 Fed. Reg. 341 (Jan. 4, 1994); 61 Fed. Reg. 41442 (Aug. 8, 1996); 64 Fed. Reg. 59232 (Nov. 2, 1999); 66 Fed. Reg. 2376 (Jan. 11, 2001); 67 Fed. Reg. 42600 (June 4, 2002); 68 Fed. Reg. 27630 (May 30, 2003); 72 Fed. Reg. 32395 (June 12, 2007); 75 Fed. Reg. 32540 (June 8, 2010). 

Analysis

Service treatment records are silent for any complaints, treatments for, or diagnoses of any hypertension and prostate disability.  A June 1966 exit examination shows that clinical evaluation of the vascular system was normal and a blood pressure reading of 132/82 was noted.  In his contemporaneous medical history, the Veteran marked the appropriate box to deny a past/current history of high/low blood pressure; and he did not indicate whether he had prostate disability.  Overall, there were no indications of hypertension and prostate disability upon separation from service.  The Board notes when he was afforded a VA examination in April 1998, the Veteran stated that he had hypertension since 1985 (post service).

Although the VA has determined that the Veteran did engage in combat by virtue of the Purple Heart badge, the provisions of 38 U.S.C.A. § 1154(b) are not for application here.  The Veteran is not asserting combat-related prostate cancer and hypertension.

As noted above, on VA examination in April 1998, the Veteran stated that he had hypertension since 1985.  While not determinative by itself, it is significant that there is no evidence of hypertension for approximately 19 years after service.  Additionally, the Veteran's prostate-specific antigen (PSA) levels were first examined by Alexander B. Douglass, M.D. in May 1998, which is 32 years after service.  These lengthy periods without complaints or treatments after service also suggests that there has not been a continuity of symptomatology as to either disability at issue.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Consequently, the one year presumption of service incurrence for hypertension and malignant tumors is not for application.

The Board acknowledges that the Veteran does not contend that he had hypertension and prostate disability in service, but rather that hypertension and prostate disability are a result of Agent Orange exposure in service.  Here, exposure to herbicide agents is presumed given that service personnel records show that the Veteran served in Vietnam during the applicable time period.  See 38 U.S.C.A. §§ 1116, 1154. 

The Board acknowledges that prostate cancer is listed under presumption provisions.  However, a review of VA and private treatment records show elevated levels of PSA, but do not show a diagnosis of prostate cancer.  In fact, medical records document prostate biopsies which have shown benign prostatic tissue with no malignancy.  Quite simply, the medical evidence of record at this time is clearly against a finding that the Veteran has prostate cancer.  With a current diagnosis of prostate cancer, there is no basis for his prostate cancer claim.  To the extent that the evidence shows benign prostatic hypertrophy, there was no showing of such during service or for many years thereafter, nor is there any competent evidence of record suggesting any link to exposure to herbicides.  The preponderance of the evidence is against entitlement to service connection for prostate disability, to include prostate cancer.  With regard to the elevated PSA test results, these are laboratory findings and do not constitute a disability as such.  The Board takes administrative notice of the fact that elevated PSA results may be related to a number of factors.  The medical community views elevated PSA results as showing a higher probability of underlying prostate disease, and as noted above the Veteran has been thoroughly tested, including via biopsies.  All results to date have been negative for malignancy.  

With regard to the claim that the Veteran's hypertension is related to herbicide exposure, in a statement received in March 2008, the Veteran stated that an Agent Orange Review provides that conclusions from a recent study show several findings that Vietnam veterans exposed to Agent Orange had a greater risk of hypertension.  However, as noted above, a determination was made by the Secretary, based upon Update 2008 and prior NAS reports, that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for hypertension.  Thus, there is no basis for service connection based upon the presumptive regulations.  Furthermore, the Board views the NAS findings which are based on medical studies to argue against a finding that a causal relationship exists per se between herbicide exposure and hypertension.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  

In addition, a November 2006 private treatment record from Trinity Clinic shows that Charles I. Blitz, M.D. was not familiar enough with the effects of herbicide exposure to render an opinion as to whether hypertension and elevated PSA's were related to Agent Orange exposure.  Thus, Dr. Blitz's statement may not be viewed as positive evidence in favor of the Veteran's claims. 

The Board also acknowledges statements from the Veteran and his wife which express their belief that a relationship exists between Agent Orange and the disabilities at issue.  One statement also referred to the fact that some of their friends who had served in Vietnam and had been exposed to Agent Orange have been diagnosed with prostate cancer.  While the Veteran and his wife are competent to report symptoms of hypertension and prostate disability, they are not competent to render diagnoses and medical opinions regarding etiology of hypertension and prostate disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Overall, there is no such medical opinion of record.  Instead, there is medical evidence against such a nexus in the form of the NAS study upon which VA's Secretary has made specific findings that there is insufficient evidence to add hypertension to the list of Agent Orange presumptive disabilities.  With regard to prostate cancer, it is again emphasized that despite appropriate medical testing, there has been no diagnosis of prostate cancer. 

The Board recognizes the Veteran's honorable service and understands fully his contentions.  Nevertheless, after thorough review of the evidence currently of record, the Board is led to the conclusion that there is not such a state of equipoise of the positive evidence with the negative evidence to permit a favorable determination as to either issue in this case.  38 U.S.C.A. § 5107(b).  The weight of the evidence is against the Veteran's claims.


ORDER

The appeal is denied as to both issues.



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


